DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 16 August 2022. As directed by the amendment claim 24 has been amended, and claims 1-20 have been previously cancelled. Thus, claims 21-40 are presently pending in this application and claims 25-40 are withdrawn from further consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent No. 10,843,005. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,843,005 clearly anticipate the claimed device comprising an inner layer of copper and an outer layer of iron.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 21 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Albert et al. (US 2001/0037063 A1) (Albert).
Referring to claim 21: Albert teaches a device (see figure 1, #10) capable of mammalian therapy, comprising a housing having an inner layer of copper (see figure 1, #20; paragraph [0035]) and an outer layer of iron (see figure 1, #12; paragraph [0027]), wherein said device is fully capable of shielding a mammal (see figure 1, #46) from environmental magnetic fields to produce an artificial, stabilized magnetic field, and wherein said device permits said mammal to experience the artificial stabilized magnetic field for a therapeutically effective time to result in altered dipolar interactions of molecules in a cell so as to alter cellular physiology of the cell (see paragraphs [0027] and [0035]; wherein it is clear that when placed within the device, #10, as shown in figure 1 the mammal, #46, would be shielded from environmental magnetic fields).
	Referring to claim 22: Albert further teaches the device is stationary (see figure 1; wherein it is clear that the device is stationary).
Claim(s) 21, 23 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reichmuth (CH 675949 A5).
Referring to claim 21: Reichmuth teaches a device (see figures 1 and 3) capable of mammalian therapy, comprising a housing having an inner layer of copper (see figure 1, #a;) and an outer layer of iron (see figure 1, #b; wherein it is clear that when wrapped around the user as a cuff the copper layer forms an inner layer), wherein said device is fully capable of shielding a mammal from environmental magnetic fields to produce an artificial, stabilized magnetic field, and wherein said device permits said mammal to experience the artificial stabilized magnetic field for a therapeutically effective time to result in altered dipolar interactions of molecules in a cell so as to alter cellular physiology of the cell (see translation page 1, lines 13-15).
	Referring to claim 23: Reichmuth further teaches said device is portable (see figure 3; wherein the device is a cuff that is worn around the user to shield the body from electromagnetic and biomagnetic interference fields and it is clear that the cuff is portable).
	Referring to claim 24: Reichmuth further teaches said device is attachable to at least a portion of said mammal’s body (see figure 3; wherein the device is a cuff that is worn around the user to shield the body from electromagnetic and biomagnetic interference fields and it is clear that the cuff is portable), wherein said device is fully capable of producing said an artificial, stabilized magnetic field to said at least a portion of said mammal’s body.

Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive. In response to applicant’s argument that neither Albert nor Reichmuth disclose a device permitting said mammal to “wherein said device permits said mammal to experience the artificial stabilized magnetic field for a therapeutically effective time to result in altered dipolar interactions of molecules in a cell so as to alter cellular physiology of the cell”, the examiner respectfully disagrees. As currently written, the only positively recited elements of the device of claim 21 is “a housing having an inner layer of copper and an outer layer of iron”. The remaining elements recited in the claim are drawn to the manner in which the device is intended to be employed and the intended result of using the device in the manner it is intended to be employed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, both Albert and Reichmuth disclose a device comprising a housing having an inner layer of copper and an out layer of iron that is consistent with a housing disclosed in the specification (see paragraphs [0054]-[0055]) that is configured to permit said mammal to experience the artificial stabilized magnetic field for a therapeutically effective time to result in altered dipolar interactions of molecules in a cell so as to alter cellular physiology of the cell, therefore, the rejections under 35 U.S.C. §102(b) in view of Albert and Reichmuth are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791